Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Preliminary Amendment filed October 5, 2022.

3.	Claims 1-20 have been cancelled and new claims 21-40 have been added.

4.	Claims 21-40 have been examined and are pending with this action.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 21-25, 28, and 30-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because all the steps can be performed by an individual with movement, action, and paper & pencil (i.e., human activity).  Nothing in the claims tie these steps to functions being performed by a machine such as a processing device.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 21, 22, 24, 28, 30-33, 35, and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ahmed et al. (US 2018/0248745 A1).

INDEPENDENT:
As per claim 21, Ahmed teaches a method, comprising: 
accessing operational metrics that are correlated to cloud incidents occurring at incident times in a cloud environment comprising a plurality of cloud servers configured to provide a plurality of cloud services (see Ahmed, [0013]: “receiving a first set of resource metrics indicating state of the resources of the set of servers”; and [0039]: “The network 200 comprises a cloud monitoring system 111, which may collect resource metrics X for each DC server 101-104. The resource metrics may be machine statistics that is obtained from a kernel of an operating system, such as Linux, that runs on the DC server”);
identifying instances of the operational metrics exceeding a metric threshold associated with the operational metrics within a timeframe as true positives (see Ahmed, Abstract: “When at least one of the absolute values is above the threshold value, the network node adds each resource metric to a list of resource metrics, wherein the list indicates resource metric from which the fault potentially originates”; and [0047]: “Therefore, when these correlation values are not stable, i.e. deviates significantly from each other, e.g. by comparing to a threshold value, the resource metric(s) corresponding to the significantly deviating correlation values are marked as culprit”; and [0081]: “In order to achieve a more accurate comparison of each resource metric for the first and second time intervals, a so called fault score may be determined. The fault score keeps track of the sets of correlations”); 
calculating correlation scores for the operational metrics based, at least in part, on a quantity of the true positives (see Ahmed, [0014]: “for each resource metric of the first set: calculating a first set of correlation values indicating correlations between said each resource metric of the first set and each resource metric of a first sub-set of resource metrics, the first sub-set being included in the first set of resource metrics, wherein said each resource metric of the first sub-set relates to a virtual execution environment of said each resource metric of the first set, and wherein said each resource metric of the first sub-set relates to a server of the set of servers”); and 
based on the correlation scores, determining at least one of the operational metrics correlates to a cloud incident (see Ahmed, [0012]: “An object may be to improve accuracy of fault localization, e.g. in terms of true positives and false positives as well as true negatives and false negatives”; and [0023]: “adding said each resource metric to a list of resource metrics, wherein the list indicates resource metric from which the fault potentially originates; and sending the list to an entity configured to manage resources available to the set of servers, thereby enabling the entity to mitigate the Service Level Agreement violation”).

As per claim 31, Ahmed teaches a method, comprising: 
accessing operational metrics that are correlated to cloud incidents occurring at incident times in a cloud environment comprising a plurality of cloud servers configured to provide a plurality of cloud services (see Ahmed, [0013]: “receiving a first set of resource metrics indicating state of the resources of the set of servers”; and [0039]: “The network 200 comprises a cloud monitoring system 111, which may collect resource metrics X for each DC server 101-104. The resource metrics may be machine statistics that is obtained from a kernel of an operating system, such as Linux, that runs on the DC server”); 
determining true positives and false positives of the operational metrics based on instances of the operational metric exceeding a metric threshold within a timeframe of the incident times (see Ahmed, [0012]: “An object may be to improve accuracy of fault localization, e.g. in terms of true positives and false positives as well as true negatives and false negatives”); 
calculating correlation scores for the operational metrics based, at least in part, on a quantity of the true positives and the false positives (see Ahmed, [0014]: “for each resource metric of the first set: calculating a first set of correlation values indicating correlations between said each resource metric of the first set and each resource metric of a first sub-set of resource metrics, the first sub-set being included in the first set of resource metrics, wherein said each resource metric of the first sub-set relates to a virtual execution environment of said each resource metric of the first set, and wherein said each resource metric of the first sub-set relates to a server of the set of servers”); and 
based on the correlation scores, determining at least one of the operational metrics correlates to a cloud incident (see Ahmed, [0012]: “An object may be to improve accuracy of fault localization, e.g. in terms of true positives and false positives as well as true negatives and false negatives”; and [0023]: “adding said each resource metric to a list of resource metrics, wherein the list indicates resource metric from which the fault potentially originates; and sending the list to an entity configured to manage resources available to the set of servers, thereby enabling the entity to mitigate the Service Level Agreement violation”).

As per claim 37, Ahmed teaches one or more computer-storage memory embodied with computer-executable components for machine learning operational metrics (see Ahmed, [0024]: “According to further aspects, the object is achieved by computer programs and carriers therefor corresponding to the aspects above”) that are correlated to cloud incidents occurring at incident times in a cloud environment, the cloud environment comprising a plurality of cloud servers configured to provide a plurality of cloud services (see Ahmed, [0039]: “The network 200 comprises a cloud monitoring system 111, which may collect resource metrics X for each DC server 101-104. The resource metrics may be machine statistics that is obtained from a kernel of an operating system, such as Linux, that runs on the DC server”), the one or more computer-storage memory comprising: 
a metric repository configured to store the operational metrics (see Ahmed, [0039]: “The network 200 comprises a cloud monitoring system 111, which may collect resource metrics X for each DC server 101-104. The resource metrics may be machine statistics that is obtained from a kernel of an operating system, such as Linux, that runs on the DC server. The kernel gives applications, e.g. providing the service S, access to resources, such as CPU, memory, and network”); 
a monitor repository configured to store metric thresholds associated for the operational metrics (see Ahmed, [0008]: “defined threshold”; and [0109]: “the first, second and third threshold values may be equal to each other, or at least one of the first, second and third threshold values may be different from at least one other threshold value among the first, second and third threshold values”); 
an incident repository configured to store the cloud incidents (see Ahmed, [0045]: “Once an SLA violation (fault) is detected, by the SLA violation detector 113, a fault localizer 114 is responsible for identifying the problematic server 106, 107, or server machine, and for reporting the culprit metric(s) to a resource actuator 115 of the network 200. The embodiments herein provide various implementations of the fault localizer 114, for example when implemented in a network node 110, being comprised in the network 200. Therefore, the terms “fault localizer” and “network node” may be used interchangeably”); and 
a correlation module configured to: 
access operational metrics that are correlated to cloud incidents occurring at incident times in a cloud environment comprising a plurality of cloud servers configured to provide a plurality of cloud services (see Ahmed, [0013]: “receiving a first set of resource metrics indicating state of the resources of the set of servers”; and [0039]: “The network 200 comprises a cloud monitoring system 111, which may collect resource metrics X for each DC server 101-104. The resource metrics may be machine statistics that is obtained from a kernel of an operating system, such as Linux, that runs on the DC server”); 
identify instances of the operational metrics exceeding a metric threshold associated with the operational metrics within a timeframe as true positives (see Ahmed, Abstract: “When at least one of the absolute values is above the threshold value, the network node adds each resource metric to a list of resource metrics, wherein the list indicates resource metric from which the fault potentially originates”; and [0047]: “Therefore, when these correlation values are not stable, i.e. deviates significantly from each other, e.g. by comparing to a threshold value, the resource metric(s) corresponding to the significantly deviating correlation values are marked as culprit”; and [0081]: “In order to achieve a more accurate comparison of each resource metric for the first and second time intervals, a so called fault score may be determined. The fault score keeps track of the sets of correlations”); 
calculate correlation scores for the operational metrics based, at least in part, on a quantity of the true positives (see Ahmed, [0014]: “for each resource metric of the first set: calculating a first set of correlation values indicating correlations between said each resource metric of the first set and each resource metric of a first sub-set of resource metrics, the first sub-set being included in the first set of resource metrics, wherein said each resource metric of the first sub-set relates to a virtual execution environment of said each resource metric of the first set, and wherein said each resource metric of the first sub-set relates to a server of the set of servers”); and 
based on the correlation scores, determine at least one of the operational metrics correlates to a cloud incident (see Ahmed, [0012]: “An object may be to improve accuracy of fault localization, e.g. in terms of true positives and false positives as well as true negatives and false negatives”; and [0023]: “adding said each resource metric to a list of resource metrics, wherein the list indicates resource metric from which the fault potentially originates; and sending the list to an entity configured to manage resources available to the set of servers, thereby enabling the entity to mitigate the Service Level Agreement violation”).

DEPENDENT:
As per claim 22, which depends on claim 21, Ahmed teaches further comprising identifying instances of the operational metrics exceeding the metric threshold during the timeframe as false positives based on a quantity of the operational metrics compared to other operational metrics determined to be true positives (see Ahmed, [0008]: “This is done for the current interval and the last known good interval from the recent history. If the deviation in correlation value between these two time intervals is bigger than a defined threshold for any metric then that metric is added to a list of culprit metrics and this culprit list is used to build fault signatures to do the fault classification”; and [0012]: “An object may be to improve accuracy of fault localization, e.g. in terms of true positives and false positives as well as true negatives and false negatives”).
As per claims 24, 33, and 40, which respectively depend on claims 21, 31 and 37, Ahmed teaches further comprising: determining quantities that the operational metrics exceeded the metric thresholds during times outside of the incident times; and wherein the calculating the correlation scores is further based, at least in part, on the quantities the operational metrics exceeded the metric thresholds during times outside of the incident times (see Ahmed, [0008]: “This is done for the current interval and the last known good interval from the recent history. If the deviation in correlation value between these two time intervals is bigger than a defined threshold for any metric then that metric is added to a list of culprit metrics and this culprit list is used to build fault signatures to do the fault classification”; and [0015]: “Moreover, the method comprises receiving a second set of resource metrics for indicating state of the resources of the set of servers, wherein the second set of resource metrics relates to a second time interval in which the fault has been detected”).
As per claims 28 and 39, which respectively depend on claims 21 and 37, Ahmed further teaches wherein the cloud incidents comprise a network failure (see Ahmed, [0009]: “A problem with this solution may be that the time intervals are too long for some applications, for example during quickly varying load conditions in the network. This may lead to late, or even absent, detection and/or localization of faults, which also delays, or fails to provide, the possibility to take actions to remedy the faults”; and [00]: “”).
As per claim 30, which depends on claim 21, Ahmed teaches wherein the correlation scores are calculated based on the metric values of the operational metrics during the one or more predetermined timeframes immediately after the incident times (see Ahmed, [0018]: “In order to achieve a more accurate comparison of each resource metric for the first and second time intervals, a so called fault score may be determined. The fault score keeps track of the sets of correlations. Thus, making sets of the absolute values”; and [0087]: “When action A120 is performed, a culprit resource metric is only marked after calculating its correlation instability across all other metrics and devising a “metric fault score” based on it. If the stability score is above a certain threshold then the metric i marked as culprit”).
As per claim 32, which depends on claim 31, Ahmed teaches further comprising computing a combined correlation score for a group of the operational metrics, wherein the combined correlation score is based, at least in part, on how many times the group of operational metrics exceeded respective metric thresholds within the timeframe of the incident times (see Ahmed, Abstract: “When at least one of the absolute values is above the threshold value, the network node adds each resource metric to a list of resource metrics, wherein the list indicates resource metric from which the fault potentially originates”).
As per claim 35, which depends on claim 31, Ahmed teaches further comprising identifying instances of the at least one of the operational metrics exceeding the metric threshold within the predetermined timeframe of the cloud incidents as the false positives (see Ahmed, [0008]: “This is done for the current interval and the last known good interval from the recent history. If the deviation in correlation value between these two time intervals is bigger than a defined threshold for any metric then that metric is added to a list of culprit metrics and this culprit list is used to build fault signatures to do the fault classification”; and [0012]: “An object may be to improve accuracy of fault localization, e.g. in terms of true positives and false positives as well as true negatives and false negatives”).
As per claim 38, which depends on claim 37, Ahmed teaches wherein the correlation scores are additionally calculated based on identification of the operational metrics failing to exceed the associated with the operational metrics within the timeframe (see Ahmed, [0007]: “a simplistic solution may only employ some static threshold mechanisms on performance metrics data collected to detect fault(s) and then employ a manual root cause analysis to localize the fault(s)”; [0081]: “In order to achieve a more accurate comparison of each resource metric for the first and second time intervals, a so called fault score may be determined. The fault score keeps track of the sets of correlations”; and [0085]: “Thus, refining action A110 such that when absolute values of at least one of the first, second and third sets of absolute values are above the threshold value, the network node 110 may increment, for each resource metric of the first and second sets, the respective fault score for said each resource metric of the first and second sets”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 23 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0248745 A1) in view of Hirokawa et al. (US 2009/0141854).
As per claims 23 and 36, which respectively depend on claims 22 and 35, Ahmed doe not explicitly teach computing a noise calculation for the at least one of the operational metrics based on a ratio of the true positives and the false positives.
Hirokawa teaches computing a noise calculation for the at least one of the operational metrics based on a ratio of the true positives and the false positives (see Hirokawa, [0021]: “The contrast to noise ratio calculating means is a means to calculate the contrast to noise ratio, from the relationship between the diagnostic object size and the contrast to noise ratio enabling identification of the diagnostic object, the relationship between the true positive fraction and the false positive fraction, and the relationship between the contrast to noise ratio enabling identification and the false positive fraction”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ahmed in view of Hirokawa by implementing computing a noise calculation for the at least one of the operational metrics based on a ratio of the true positives and the false positives.  One would be motivated to do so because eliminating or canceling interference is well-known, routine, and conventional in calculating a more accurate electronic reading.

8.	Claim(s) 25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0248745 A1) in view of Deshpande et al. (US 2017/0289226 A1).
As per claim 25, which depend on claim 21, although Ahmed further teaches wherein the calculating the correlation scores comprises: calculating differences between metric values of the operational metrics and corresponding median values of the operational metrics (see Ahmed, [0017]: “Furthermore, the method comprises calculating absolute values of differences between the first and fourth sets of correlation values, the second and fifth sets of correlation values and the third and sixth sets of correlation values, respectively; comparing the absolute values to a threshold value, wherein at least one of the absolute values of difference is above the threshold value”), Ahmed does not explicitly teach determining the at least one of the operational metrics exceeds a variance threshold above a corresponding median value but is less than the metric threshold.
Deshpande teaches determining the at least one of the operational metrics exceeds a variance threshold above a corresponding median value but is less than the metric threshold.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ahmed in view of Deshpande by implementing determining the at least one of the operational metrics exceeds a variance threshold above a corresponding median value but is less than the metric threshold.  One would be motivated to do so because Ahmed teaches in paragraph [0008]: “It uses pairwise correlation computation for metrics within a Virtual Machine (VM) as well as across VMs. This is done for the current interval and the last known good interval from the recent history. If the deviation in correlation value between these two time intervals is bigger than a defined threshold for any metric then that metric is added to a list of culprit metrics and this culprit list is used to build fault signatures to do the fault classification”.
As per claim 34, which depends on claim 31, Ahmed further teaches wherein the correlation scores are calculated, at least in part, by: calculating differences between a metric value and a median value of the at least one of the operational metrics (see Ahmed, [0017]: “Furthermore, the method comprises calculating absolute values of differences between the first and fourth sets of correlation values, the second and fifth sets of correlation values and the third and sixth sets of correlation values, respectively; comparing the absolute values to a threshold value, wherein at least one of the absolute values of difference is above the threshold value”), and based on said determination, assigning a correlation score indicating the at least one of the operational metrics relates to a cloud incident (see Ahmed, [0081]: “In order to achieve a more accurate comparison of each resource metric for the first and second time intervals, a so called fault score may be determined. The fault score keeps track of the sets of correlations. Thus, making sets of the absolute values, where the absolute values of the differences may comprise”).
Ahmed does not teach determining the at least one of the operational metrics has a metric value that greater than a variance threshold above an associated median value of the at least one of the operational metrics but less than a metric threshold.
Deshpande teaches determining the at least one of the operational metrics has a metric value that greater than a variance threshold above an associated median value of the at least one of the operational metrics but less than a metric threshold (see claim 25 rejection above for rationale).

9.	Claim(s) 26-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0248745 A1) in view of Official Notice.
As per claim 26, which depends on claim 21, although it is inherent that Ahmed teaches further comprising providing a user interface (UI) (see Ahmed: [0023]: “wherein the list indicates resource metric from which the fault potentially originates; and sending the list to an entity configured to manage resources”; and [0037]: “The client 105 accesses the service S, which executes on one or several of the DC servers 101-104”, emphasis added), Ahmed does not explicitly teach indicating the quantity of true positives.
The examiner takes Official Notice.  What the user interface indicates, graphically shows, or the types of information or data it provides is subjective.  Any other data or information displayed, presented, or provided, does not improved upon conventional user interfaces known in the art nor comprise elements that are functionally inventive.  These differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ahmed because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
As per claim 27, which depends on claim 21, although it is inherent that Ahmed teaches further comprising providing a user interface (UI) (see Ahmed: [0023]: “wherein the list indicates resource metric from which the fault potentially originates; and sending the list to an entity configured to manage resources”; and [0037]: “The client 105 accesses the service S, which executes on one or several of the DC servers 101-104”, emphasis added), Ahmed does not explicitly teach graphically shows the true positives in relation to the cloud incidents.
The examiner takes Official Notice.  What the user interface indicates, graphically shows, or the types of information or data it provides is subjective.  Any other data or information displayed, presented, or provided, does not improved upon conventional user interfaces known in the art nor comprise elements that are functionally inventive.  These differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ahmed because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
As per claim 29, which depends on claim 21, although it is inherent that Ahmed teaches further comprising providing a user interface (UI) (see Ahmed: [0023]: “wherein the list indicates resource metric from which the fault potentially originates; and sending the list to an entity configured to manage resources”; and [0037]: “The client 105 accesses the service S, which executes on one or several of the DC servers 101-104”, emphasis added), Ahmed does not explicitly teach providing with an option quantities of true alerts for the operational metrics being indicative of cloud incidents, as determined from the correlation scores. 
The examiner takes Official Notice.  What the user interface indicates, graphically shows, or the types of information or data it provides is subjective.  Any other data or information displayed, presented, or provided, does not improved upon conventional user interfaces known in the art nor comprise elements that are functionally inventive.  These differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ahmed because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.


Conclusion
10.	For the reasons above, claims 21-40 have been rejected and pending.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443